DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Allowable Subject Matter
Claims 1-5, 7-13, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A computer-implemented method for accessing data based on one or more previous access patterns, the method comprising:
classifying, based on a first set of read operations that occurred during a first time period, an access pattern for the first time period, comprising: 
identifying the first set of read operations, wherein each read operation included in the first set of read operations is associated with retrieving a different portion of at least one object from a remote storage system, 
computing a byte density associated with the first set of read operations, wherein the byte density indicates a size of contiguous portions of the at least one object that were retrieved by the first set of read operations during the first time period, and
generating an access pattern classification based on a comparison of the byte density to a pre-determined threshold; 
determining, based on the access pattern classification, a pre-buffering block size that specifies a size of a portion of the at least one object that is to be retrieved from the remote storage system; 
performing, during a second time period subsequent to the first time period, a second set of read operations to retrieve one or more portions of the at least one object, wherein: 
each read operation included in the second set of read operations retrieves a specific amount of data of the at least one object, and
 the pre-buffering block size specifies the specific amount of data to retrieve for a given read operation; and 
storing, in a local storage, the one or more portions of the at least one object.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art of record is Hasbun (US 2019/0347043 A1) which teaches determining and preconfiguring a prefetch size based in part on a history of access patterns by the processor. A prefetch counter, which is analogous to the claimed pre-buffering block size, provides an indication of the size of data to be prefetched. Thus, Hasbun generally teaches an access pattern being used to determine a pre-buffering block size to retrieve data for a read operation but does not teach the details as to how the access pattern, in combination with a computed byte density, is used to determine the pre-fetch size. Specifically, Hasbun is silent as to computing a byte density associated with the first set of read operations, wherein the byte density indicates a size of contiguous portions of the at least one object that were retrieved by the first set of read operations during the first time period, and consequently, silent as to generating an access pattern classification based on a comparison of the byte density to a pre-determined threshold.

Claims 2-5 and 7-10 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claims 11 and 17 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 12-13, 15-16, and 19-20 depend upon claim 11 or 17, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 4/22/2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive. The specification identifies a problem where large-sized objects are stored and resources are consumed by the overhead of retrieving the full chunk when only a portion is needed, thus, requires a more effective technique to access an object from a remote storage service [0005]. The specification discusses that the technological advantage of the disclosed technique is that by adaptively modifying the block size of chunks that are received by analyzing access patterns [0021] during read operations associated with a remotely-stored object, the application enables an endpoint device to retrieve data that is requested from a given object faster [0009], thus, the claim itself reflects the improvement in the technology. The claim has been reconsidered under the 2019 PEG, and the amendments properly integrates the judicial exception into a practical application. Thus, the rejection of claims 1-5, 7-13, 15-17 and 19-20 under 35 USC 101 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139